PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9,567,420
Issue Date: 14 February 2017
Application No. 14/059,003
Attorney Docket No. PRINCE-17664
Filing or 371(c) Date: 21 Oct 2013
Attorney Docket No. PRINCE-17664

:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed on November 6, 2020.

The fee deficiency submission under 37 CFR 1.28(c) is hereby DISMISSED.

It is noted that an itemization of the fee deficiency was submitted; however, the calculation of the deficiency 
owed is not in compliance with the requirements of 37 CFR 1.28(c)(2)(i), which reads:

(i) Calculation of the deficiency owed.  The deficiency owed for each previous fee 
erroneously paid as a small entity is the difference between the current fee amount 
(for other than a small entity) on the date the deficiency is paid in full and the amount 
of the previous erroneous (small entity) fee payment. The total deficiency payment 
owed is the sum of the individual deficiency owed amounts for each fee amount previously
erroneously paid as a small entity. Where a fee paid in error as a small entity was subject 
to a fee decrease between the time the fee was paid in error and the time the deficiency is 
paid in full, the deficiency owed is equal to the amount (previously) paid in error;” 

The request is not in compliance with (i). the calculation for the fees listed on the request should be
at the current fee schedule.

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paula Britton at 571-272-1556.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        






    
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)